Citation Nr: 1517369	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee, to include as secondary to residuals of a back injury.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to residuals of a back injury.

3.  Entitlement to service connection for arthritis of the bilateral hands, to include as secondary to residuals of a back injury.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to residuals of a back injury .

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a back injury.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disability.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service for 16 days from June 16th to July 1, 1983. 

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A March 2006 Board decision denied entitlement to service connection for an acquired psychiatric disorder to include depression, migraine headaches, a low back disability, a left hip disability, and a left knee disability.  In March 2007, the Veteran filed a request to reopen those claims; the RO declined to reopen the claims in a January 2008 rating decision.  Meanwhile, the Veteran also filed new claims of entitlement to service connection for right knee arthritis, bilateral carpal tunnel syndrome, bilateral hand arthritis, and GERD by way of informal claims in March 2007 and August 2007; those claims were denied in rating decisions dated in January 2008 and February 2009.  The Veteran perfected appeals with respect to those issues.

The Veteran appeared before the undersigned Veterans Law Judge via videoconference in February 2015.  A transcript of her hearing has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During her February 2015 hearing, the Veteran testified that she had been deemed disabled by the Social Security Administration (SSA).  The Board notes that evidence of record prior to the Veteran's hearing includes a copy of a February 2005 notice of decision denying disability benefits, as well as the records in SSA's possession at that time.  Based on the Veteran's testimony, SSA disability was subsequently granted.  The records pertaining to SSA's adjudication and grant of benefits are not associated with the claims file.  If the Veteran is in fact in receipt of SSA disability benefits, records pertaining to SSA's adjudication of the claim should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board notes that subsequent to the most recent November 2010 supplemental statement of the case, current VA treatment records have been added to the electronic file.  These records should be considered in any future adjudication of the Veteran's claims.

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and inquire whether the Veteran has been in receipt of disability benefits at any time since his discharge from service.  If so, request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information or evidence added to the record since the November 2010 supplemental statement of the case.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




